Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were previously examined.
Claims 1, 6, 10, 15, 18 and 20 have been amended on October 27, 2021
Claims 2-3, 9, 11-12, 17 have been canceled on October 27, 2021
Claims 1, 4-8, 10, 13-16, 18-20 were previously examined.

Response to Arguments

Applicant's arguments, see under “Rejection under 35 USC 101” filed on October 27, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On page 9 of the remark, Applicant argued that the “storing the accepted audio token data for use by the first computing system" is not a mental process that can practically be "performed in the human mind.

In responses:



In addition, Examiner disagrees because the human person can store the accepted audio data in the storage memory so that it can be used in the future.

Applicant’s arguments:

On page 10 of the remark, Applicant wrote “even if amended independent claim 21is directed to an abstract idea-which, Applicant submits, it is not-Applicant asserts that the claim recites that the claims, as amended, are directed towards the practical application of providing personalized content for display to a user in an autonomous vehicle, receiving data quantifying an amount of personalized content presented to a user, and generating a reward for the user

In responses:

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “personalized content for display to a user in an autonomous vehicle, receiving data quantifying an amount of personalized content presented to a user, and generating ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 10, 13-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1, 10 and 18 recite(s) the abstract limitations such as “receiving, by the first computing device, an audio transmission from the second computing device, wherein the audio transmission comprises audio token data and a check value, and (receive an input data) decoding, by the first computing device, the one or more modulation symbols; calculating, by the first computing device, an audio token data check value; (perform mathematical process on the received input data) selecting, by the first computing device, a respective decoded modulation symbol from the one or more decoded modulation symbols; (select one data according to mathematical process) modifying, by the first computing device, the respective decoded modulation symbol; recalculating, by the first computing device, the audio token check value; comparing, by the first computing device, the recalculated audio token check value with the received check value; accepting, by the first computing device, the audio token data when the recalculated audio token check value matches the received check value: and (perform mathematical process on the selected data) storing the accepted audio token data for use by the first computing system. (Store the calculated data)” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mental processes and mathematical processes but for the recitation of generic computer processor such as “a computer-implemented method to correct a single modulation symbol error received during audio pairing of computing devices, comprising, by a computing device” (see claim 1), “one or more non-transitory computer-readable media that store instructions that when executed by one or more processors cause one or more processors to perform operations, the operations comprising” (see claim 10) and “a system to correct a single modulation symbol error received during audio pairing of computing devices, comprising: one or more processors, one or more non-transitory computer-readable media that store instructions that when executed by the one or more processors cause the one or more processors Page 6 of 9to perform operations, the operations comprising” (see claim 18)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” and/or “Mathematical Processes” grouping of abstract ideas.  

The human mind with generic computer can  

(1) Receiving an input data such as “an audio transmission, wherein the audio transmission comprises audio token data and a check value, and wherein the audio token data comprises one or more modulation symbols” 

(2) Decoding (translating) the one or more modulation symbols into binary bit data which is according the mathematical processes. 

(3) Calculating an audio token data check value according the mathematical processes.

(4) Selecting a respective decoded modulation symbol from the one or more decoded modulation symbols which is according the mathematical processes. 

It is noted that the recited claim does not specify the reason for selecting a specific symbol over the other plurality of symbols.

 (5) Modifying the respective decoded modulation symbol which is according the mathematical processes. 

It is noted that the recited claim does not specify the reason for modifying the symbol.

(6) Recalculating the audio token check value which is according the mathematical processes. 

It is noted that the recited claim does not specify the reason for recalculating the audio toke check value again that was calculated in the step above.

(7) Comparing the recalculated audio token check value with the received check value which is according the mathematical processes.

 (8) Accepting the audio token data when the recalculated audio token check value matches the received check value which is according the mathematical processes. 

(9) Storing the accepted audio token data 

Accordingly, the claim recites an abstract limitation.

Claim 4 indicates that the audio token data has 4 bits data. Therefore, it does not overcome abstract rejection.

Claim 5 defines a method of translating modulation symbol data into binary data. Therefore, it falls under mental/mathematical processes.

Claim 6 indicates a method of replacing a value of bit from 0 to 1 or from 1 to 0. Therefore, it falls under mental/mathematical processes.

Claim 7 indicates that the check value is a type of cyclic redundancy check value. Therefore, it does not overcome abstract rejection.

Claim 8 indicates that the check value comprising binary data four bits. Therefore, it falls under mental processes.

Other dependent claims recite similar limitations as claims 4-8. Therefore, other claims are also rejected for abstract.


In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a computer-implemented method to correct a single modulation symbol error received during audio pairing of computing devices, comprising, by a computing device” (see claim 1), “one or more non-transitory computer-readable media that store instructions that when executed by one or more processors cause one or more processors to perform operations, the operations comprising” (see claim 10) and “a system to correct a single modulation symbol error received during audio pairing of computing devices, comprising: one or more processors, one or more non-transitory computer-readable media that store instructions that when executed by the one or more processors cause the one or more processors Page 6 of 9to perform operations, the operations comprising” (see claim 18) for decoding and comparing input data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1, 4-8, 10, 13-16, 18-20 do not recite any additional elements except a generic processor such “a computer-implemented method to correct a single modulation symbol error received during audio pairing of computing devices, comprising, by a computing device” (see claim 1), “one or more non-transitory computer-readable media that store instructions that when executed by one or more processors cause one or more processors to perform operations, the operations comprising” (see claim 10) and “a system to correct a single modulation symbol error received during audio pairing of computing devices, comprising: one or more processors, one or more non-transitory computer-readable media that store instructions that when executed by the one or more processors cause the one or more processors Page 6 of 9to perform operations, the operations comprising” (see claim 18) for decoding and comparing input data.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 10, 13-16, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1, 10 and 18 recite a limitation such as “selecting… a respective decoded modulation symbol from the one or more decoded modulation symbols”

Examiner carefully reviewed the entire specification for the disclosure of “selecting a respective decoded symbol from the one or more decoded modulation 

As such, the recited limitation above is rejected under 112(a) first paragraph, as failing to comply with the written description requirement.

It suggests that Applicant clearly points the teaching in the specification in the next response.

Claims 1, 10 and 18 recite a limitation such as “modifying…the respective decoded modulation symbol”

Examiner carefully reviewed the entire specification for the disclosure of “selecting a respective decoded symbol from the one or more decoded modulation symbols”.  Examiner found no disclosure of “selecting a respective decoded symbol from the one or more decoded modulation symbols”.

As such, the recited limitation above is rejected under 112(a) first paragraph, as failing to comply with the written description requirement.

It suggests that Applicant clearly points the teaching in the specification in the next response.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10, 13-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1, 10 and 18 recite a limitation such as “selecting… a respective decoded modulation symbol from the one or more decoded modulation symbols”

The recited limitation ““selecting… a respective decoded modulation symbol from the one or more decoded modulation symbols” renders this limitation indefinite because Applicant fails to provide a method of selecting a decoded symbol from a plurality of decoded modulation symbols.  As such, it is unclear which one of the plurality of decoded modulation symbols is required to select for modification.

Claims 1, 10 and 18 recite a limitation such as “modifying…the respective decoded modulation symbol”

The recited limitation “modifying…the respective decoded modulation symbol” renders this limitation indefinite because Applicant fails to provide a method of modifying the respective decoded symbol.  As such, it is unclear how to modify the re the respective decoded modulation symbol.

Claims 6, 15 and 20 recite a limitation such as “wherein modifying the respective decoded modulation symbol further comprises replacing a decoded value of a bit with a modified bit value, wherein when the decoded value of the bit is 0, the modified bit value is 1, and wherein when the decoded value of the bit is 1, the modified bit value is 0” 

The recited limitation “replacing a decoded value of a bit with a modified bit value, wherein when the decoded value of the bit is 0, the modified bit value is 1, and wherein when the decoded value of the bit is 1, the modified bit value is 0” renders this limitation indefinite because Applicant fails to identify a bit location in a plurality of decoded bits is needed to modify.  As such, it is unclear which of a single decoded value bit from a plurality of decoded bits is required to modify from 0 to 1 or from 1 to 0.  It appears that any decoded bits or all decoded bits with value of 0 is/are modified to 1 and with value of 1 is/are modified to 0.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thien Nguyen/           Primary Examiner, Art Unit 2111